10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney
KEVIN C. KHASIGIAN
Assistant U. S. Attorney
501 l Street, Suite lO-lOO

Sacrarnento, CA 95814 MA
Telephone: (916) 554-2700 Y 0 12 219

 

GLRKE K. u. o 1c'rcc»u
EA

Attorneys for the United States y sran mt c op CAL?F%RN'A

m

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, 2119-CV-00738-TLN-CKD
Plaintiff,

ORDER REGARDING CLERK’S

V. ISSUANCE OF WARRANT FOR ARREST

OF ARTICLES IN REM
APPROXIMATELY $7,500.00 IN U.S.
CURRENCY,

 

Defendant.

 

 

 

WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on April 29, 2019, in the
United States District Court for the Eastern District of California, alleging that the defendant
Approximately $7,500.00 in U.S. Currency (hereafter “defendant currency”) is subject to forfeiture to the
United States pursuant to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841 et seq.;
And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and
the affidavit of U.S. Postal Inspection Service Postal lnspector Michael Chavez, there is probable cause
to believe that the defendant currency so described constitutes property that is subject to forfeiture for
such violation(s), and that grounds for the issuance of a Warrant for Arrest of Articles In Rem .exist,
pursuant to Rule G(3)(b)(i) of the Supplernental Rules for Admiralty or Maritime Clairns and Asset
Forfeiture Actions;
///
///

Order Re Clerk’s Issuance of Warrant for Arrest

 

 

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26'

27
28

 

 

IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District

of California, shall issue a Warrant for Arrest of Articles In Rem for the defendant currency.

Dated: §§ "/` L'}// 55 ¢Z/'j/, _ §§ 7~_/4.'\
` ALLISON CLAIRE
United States Magistrate Judge

Order Re Clerk’s lssuance of Warrant for Arrest

 

 

